UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7398



WAYNE DOUGLAS BUTTS,

                                              Plaintiff - Appellant,

          versus


DOCTOR JAMALUDEEN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-424)


Submitted:   December 21, 2005            Decided:   January 18, 2006


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Douglas Butts, Appellant Pro Se. John David McChesney, RAWLS
& MCNELIS, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wayne Douglas Butts seeks to appeal the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Butts v. Jamaludeen, No. CA-04-424 (E.D. Va. Aug. 4, 2005).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -